Citation Nr: 1414741	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment created during the period from May 1, 1997, to July 31, 2000, totaling $28,377.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to March 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2002 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Baltimore, Maryland, which denied a request for waiver of the recovery of an overpayment in the amount of $28,377.00.  Two copies of the decision mailed to the Veteran were returned due to bad addresses.  The decision was re-issued in August 2008 following congressional intervention.  The Veteran perfected an appeal with this decision.  Jurisdiction of the claim was ultimately transferred to the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  The hearing transcript is of record.

Review of the record, in particular the Veteran's testimony, indicates that the assessed overpayment in question has been recouped in full.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board may still consider the Veteran's claims as to the validity and waiver of the debt.

The  issue of entitlement to an earlier effective date for nonservice connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By an October 1998 rating decision, nonservice connected pension was granted with an effective date of November 1996; the Veteran was informed that VA considered him to have no income from Social Security and that he should inform them right away if that changes.  

2.  In correspondence date November 23, 1998, and received at the RO December 1, 1998, the Veteran wrote, "I am not receiving social security or social security supplemental income.  I am receiving Social Security Disability Insurance.  I notified SSD about receiving VA pension and have sent them the notifications from you."  

3.  VA treatment records show that the Veteran has been treated for schizophrenia since at least 1995; his VA psychiatrist declared him to be permanently disabled due schizophrenia in a November 1996 treatment note and opined in a February 1998 letter to VA that he was disabled due to schizophrenia and without constant supervision would not take his medication, becomes homeless and had at best a Global Assessment of Functioning score of 25.  

4.  By letter sent in May 2000 to his Maryland address, the Baltimore RO notified the Veteran it was proposing to stop his benefit payments effective April 1, 1997, due to excess income of $11,652 (over the limit for pension) due to Social Security benefits.  The Veteran was advised that he had 60 days to respond to this letter by either submitting additional evidence or requesting a hearing.  The Veteran responded in June 2000 with a statement again requesting a waiver of overpayment, noting that was homeless at the time of the overpayment accrual, that he had promptly reported the Social Security income to VA in November 1998, and that his VA psychiatrist had reported that he was mentally disabled in 1998.  He was now in a work program for disabled; his address on the form was Honduras.  

5.  By letter dated in August 2000, the Veteran was notified, at his Maryland address, that the RO had taken action to stop his benefits and that this action would create an overpayment in his account, and he would receive a separate letter regarding the amount of the overpayment. 

6.  A demand letter was sent to the Veteran at another Maryland address on September 22, 2000, advising him that an overpayment was in the amount of $28,377.00, and that a payment plan would be set up if he could not pay the entire amount.  

7.  In June 2002, the Baltimore RO committee on waivers and compromises denied the Veteran's request for a waiver of the overpayment; this notice, sent to the first Maryland address, was resent in October to the second address.  Following congressional intervention, the letter was resent in August 2008; this timely appeal ensued.  

8.  The erroneous payment of VA disability pension benefits to the Veteran was solely due to the RO's failure to properly adjust payment of his VA pension benefits in light of his timely reported Social Security income as reflected in his November 23, 1998, written statement.


CONCLUSION OF LAW

The overpayment of VA disability pension benefits was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. §§ 5107, 5112, 5304 (West 2002); 38 C.F.R. §§ 3.500(b), 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board renders a favorable decision on the Veteran's claim, which represents a complete grant of the relief sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

A discussion of the history of this claim is essential to the critical issue to be decided in this case wherein the Veteran seeks waiver of the overpayment of his nonservice connected pension benefits.  The Veteran's claim for nonservice connected pension was granted with an effective date of November 1996 as reflected in two October 1998 rating decisions.  In October 16, 1998, and November 3, 1998, letters, the RO informed the Veteran that VA considered him to have no income from Social Security and that he should inform them right away if that changed.  

In correspondence date November 23, 1998, and received at the RO December 1, 1998, the Veteran wrote, "I am not receiving social security or social security supplemental income.  I am receiving Social Security Disability Insurance.  I notified SSD about receiving VA pension and have sent them the notifications from you."  

By letter dated in May 2000, sent to his Maryland address, the Baltimore RO notified the Veteran it was proposing to stop his benefit payments effective April 1, 1997, due to excess income of $11,652 (over the limit for pension) due to Social Security benefits.  The Veteran was advised that he had 60 days to respond to this letter by either submitting additional evidence or requesting a hearing.  The Veteran responded in June 2000 with a statement again requesting a waiver of overpayment, noting that was homeless at the time of the overpayment accrual, that he had promptly reported the Social Security income to VA in November 1998, and that his VA psychiatrist had reported that he was mentally disabled in 1998.  He was now in a work program for disabled; his address on the form was Honduras.  

By letter dated in August 2000, the Veteran was notified, at his Maryland address, that the RO had taken action to stop his benefits and that this action would create an overpayment in his account, which he would receive in a separate letter regarding the amount of the overpayment.  Thereafter, a demand letter was sent to the Veteran at another Maryland address on September 22, 2000, advising him that an overpayment was in the amount of $28,377.00 and that a payment plan would be set up if he could not pay the entire amount.  

In June 2002, the Baltimore RO committee on waivers and compromises denied the Veteran's request for a waiver of the overpayment; this notice, sent to the first Maryland address, was resent in October to the second Maryland address.   In October 2002, the Veteran received a letter from Pioneer Credit Recovery at yet another Maryland address informing him of his VA overpayment debt of 36,322.56.  

Following congressional intervention, the June 2002 letter of denial from the Baltimore RO committee on waivers and compromises was resent in August 2008.  The Veteran was informed of his debt of $28,377.00, based on his having received Social Security benefits while he was also receiving pension benefits of $749.00 per month from May 1997 through July 2000.  This appeal ensued.  

The record reflects that the Committee denied the Veteran's request for a waiver based on the findings that, while the Veteran was free of fraud, misrepresentation of bad faith, recovery would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302. 

It is uncontroverted in the record that the Veteran has been treated for schizophrenia at VA since at least 1995.  His VA treating psychiatrist declared him to be permanently disabled due schizophrenia in a November 1996 treatment note and opined in a February 1998 letter to VA that he was disabled due to paranoid schizophrenia.  He had treated the Veteran from 1995 through March 1997.  It was noted that, without constant supervision, the Veteran would not take his medication, becomes homeless, abused substances and had at best a Global Assessment of Functioning score of 25.  His VA psychiatrist opined that any abuse of alcohol or illegal substances was related to his schizophrenia.  

At his hearing before the undersigned, the Veteran testified that he felt that the overpayment was not his fault because he had informed the RO of his Social Security payments via the aforementioned November 1998 letter.  Upon questioning by the undersigned, he stated in essence that he believed he had fully disclosed his Social Security benefits in good faith, and that the money sent to him by VA thereafter had been adjusted with the Social Security money being taken into consideration.  He feels that it was an error on the part of VA to not have adjusted his payments properly in view of his disclosed Social Security benefits.  He also noted that he was completely disabled due to mental health issues at that time, as evidenced by the letters from his VA psychiatrist.  He thus urged that he did not have the mental capacity to determine that the benefits paid to him by VA were in any way inappropriate.  The Veteran further testified that the debt has been paid over the years as it has been deducted from his government benefits including Social Security.  The Veteran maintained that he should not be punished for something that VA has caused. 

The Court has held that the issue of the validity of a debt is a threshold determination which must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  In the June 2010 Statement of the Case, the Waco RO found that the Veteran was at fault in the creation of the debt because he failed to provide the VA with pertinent information which he should have known was essential in determining the eligibility for payment.  Thereafter, it found that collection of the debt would not be against equity and good conscience.  The Board instead finds that the creation of the overpayment was due to administrative error. 

The law is clear that pension is a benefit payable by VA to veterans of a period of war because of disability.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum pension rate specified in 38 C.F.R. §§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a).  The maximum annual rate is periodically increased from year to year. 38 C.F.R. § 3.23(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  The RO terminated the Veteran's pension benefits, resulting in the overpayment, in accordance with the provisions of 38 C.F.R. § 3.660, to account for the receipt of the Social Security income which it deemed unreported.  The question for the Board, however, is whether the RO's payment to the Veteran of his VA pension benefits while he was receiving Social Security payments constitutes administrative error such that the creation of the overpayment was not appropriate.

Under applicable statutory and regulatory criteria, the effective date of a reduction or discontinuance of VA pension, compensation, or dependency and indemnity compensation benefits for a payee by reason of an act of commission or omission by a payee, or with the payee's knowledge, is the effective date of the award or day preceding the act, whichever is later, but not prior to the date entitlement ceased.  The effective date of a reduction or discontinuance of VA pension, compensation, or dependency and indemnity compensation benefits for a payee or dependent by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(1), (2).  The United States Court of Appeals for Veterans Claims (Court) has said that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Board notes that, generally, the term "VA administrative error" applies to an erroneous compensation award based solely on administrative error or error in judgment.  Sole administrative error is an error in which the veteran neither had knowledge of nor should have been aware of an erroneous award.  Further, neither the veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10).

Based on a thorough review of the record, the Board finds that the evidence reflects that the Veteran's overpayment was created as the sole result of VA administrative error.  The RO clearly had the opportunity to prevent the overpayment by taking the appropriate action based on the information it had before it in December 1998 when it first received notice that the Veteran had been receiving some Social Security income as he promptly reported.  In addition, the Veteran has reported and the record is replete with reference to his documented total disability due to schizophrenia at that time.  Even after the Veteran submitted the November 1998 statement about the Social Security payments, the RO still failed to take action until over a year later.  In fact, the RO took no action until after the proposed reduction in May 2000.  Thus, it is clear the RO failed to adjust payment of the Veteran's VA pension benefits despite his notifying it of his Social Security payment in November 1998 like he was advised to do in the October 1998 notification letter. 

In addition, the Board finds that there is no fault on the part of the Veteran in this matter.  The Board acknowledges that the evidence is not clear as to when the Veteran knew of the erroneous payment to him of his VA benefits.  It is clear, however, that the Veteran was mentally ill with schizophrenia as set forth in communications from his VA psychiatrist.  The Board finds the Veteran's statements credible as to the events surrounding his actions in relation to the claim, specifically with regard to his perceptions that he had properly informed VA of his Social Security benefits and his conclusion that the money he received was the proper amount.  Without clear evidence to the contrary, the Board declines to impute knowledge to the Veteran that he was receiving his VA pension benefits in error after he informed the RO of his Social Security income.  

Furthermore, the Board notes that the Veteran satisfied all of his duties and required actions, and neither his actions nor his failure to act contributed to the erroneous payment.  He withheld no information.  He timely informed the RO that he had Social Security income.  The Board cannot see any other action that the Veteran was required to take at that time to inform VA of his income so that it could take action to stop his benefits.

On the other hand, the Board finds the RO's failure to act in a timely fashion after the initial notification in December 1998 of the Veteran's Social Security income clearly resulted in the overpayment of compensation payments to him.  It had just notified the Veteran in October 1998, that he needed to advise them if he had such income.  Yet, when he did notify them shortly thereafter, the RO failed to take action on such notice.  It was not until it received Social Security matching information in May 2000 that it then took action regarding the overpayment of VA benefits to the Veteran.  Such delay in acting is solely administration error on the part of the RO.

For the foregoing reasons, the Board finds that the creation of the overpayment is solely the result of administrative error on the part of the RO due to its failure to take timely action on the Veteran's notification of his Social Security income.  Having made such a finding, the effective date of the discontinuance of the Veteran's VA pension benefits is the date of the last payment.  In other words, the Board finds that the overpayment is not valid and no overpayment was created.

Finally, as previously mentioned, the RO withheld amounts from the Veteran's compensation to recoup the overpayment and it appears from the evidence that the complete overpayment has been recouped.  Given this evidence and the decision herein that there is no overpayment subject to recovery by VA, it appears that such withholding was not proper and the Veteran may be owed monies related thereto.  To that extent, however, the Board notes that the Veteran has not made a claim for reimbursement of such funds, and it has no authority to otherwise direct payment of them.


ORDER

As the overpayment of nonservice connected pension benefits totaling $28,377.00 was not properly created, the appeal is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


